EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on July 5, 2022.
The application has been amended as follows: 
Claim 1. An intracranial electrode comprising an elongate body comprising:
(a) a first elongate layer;
(b) at least one first layer conductive connector disposed on and along a length of the first elongate layer, the at least one first layer conductive connector comprising a first side extension extending transversely from a distal end of the at least one first layer conductive connector toward one of an at least two elongate sides of the elongate body;
(c) a second elongate layer attached to the first elongate layer such that the at least one first layer conductive connector is disposed between the first and second elongate layers, the second elongate layer comprising first and second partial layers;
(d) a third elongate layer attached to the second elongate layer, wherein a lumen is defined by the first and second partial layers and the first and third elongate layers, wherein the lumen extends along a length of the elongate body;
(e) at least one third layer conductive connector disposed on and along a length of the third elongate layer, the at least one third layer conductive connector comprising a third side extension extending transversely from a distal end of the at least one third layer conductive connector toward one of the at least two elongate sides of the elongate body;
(f) at least one first layer contact coupled to the elongate body, wherein the at least one first layer contact is electrically coupled with the first side extension; and
(g) at least one second layer contact coupled to the elongate body, wherein the at least one second layer contact is electrically coupled with the third side extension.
Claim 5. The intracranial electrode of claim 1, wherein the third elongate layer comprises at least one third layer opening defined in a proximal portion of the third elongate layer, wherein a proximal portion of the at least one third layer conductive connector is disposed through the at least one third layer opening and on and along a length of the first elongate layer.
Claim 7. The intracranial electrode of claim 6, further comprising at least one second layer elongate conductive connector disposed on and along a length of the second elongate layer, the at least one second layer elongate conductive connector comprising a second side extension extending transversely from a distal end of the at least one second layer conductive connector toward one of the at least two elongate sides of the elongate body, wherein the second elongate layer comprises at least one second layer opening defined in a proximal portion of the second elongate layer, wherein a proximal portion of the at least one second layer elongate conductive connector is disposed through the at least one second layer opening and on and along a length of the first elongate layer.
Claim 8. The intracranial electrode of claim 6, further comprising:
(a) a fifth elongate layer attached to the first elongate layer;
(b) at least one fifth layer conductive connector disposed on and along a length of the fifth elongate layer such that the at least one fifth layer conductive connector is disposed between the first and fifth elongate layer, the at least one fifth layer conductive connector comprising a fifth side extension extending transversely from a distal end of the at least one fifth layer conductive connector toward one of the at least two elongate sides of the elongate body; and
(c) at least one third layer contact coupled to the elongate body, wherein the at least one third layer contact is electrically coupled with the fifth side extension.
Claim 9. Canceled. 
Claim 10. A depth electrode comprising an elongate body comprising:
(a) a first elongate non-conductive layer;
(b) at least one first layer elongate conductive connector disposed on and along a length of the first elongate non-conductive layer, the at least one first layer elongate conductive connector comprising a first side extension extending transversely from a distal end of the at least one first layer elongate conductive connector toward a side of the first elongate non- conductive layer;
(c) a second elongate non-conductive layer attached to the first elongate non- conductive layer such that the at least one first layer elongate conductive connector is disposed between the first and second elongate non- conductive layers;
(d) at least one second layer elongate conductive connector disposed on and along a length of the second elongate non-conductive layer, the at least one second layer elongate conductive connector comprising a second side extension extending transversely from a distal end of the at least one second layer elongate conductive connector toward a side of the second elongate non-conductive layer;
(e) at least one first layer contact disposed around the elongate body, wherein the at least one first layer contact is electrically coupled with the first side extension; and
(f) at least one second layer contact disposed around the elongate body, wherein the at least one second layer contact is electrically coupled with the second side extension; and
(g) a third elongate non-conductive layer comprising first and second partial layers and a lumen defined by the first and second elongate non-conductive layers and the first and second partial layers, wherein the lumen extends along a length of the elongate body.
12. The depth electrode of claim 10, wherein the second elongate non- conductive layer comprises at least one second layer opening defined in a proximal portion of the second elongate non-conductive layer, wherein a proximal portion of the at least one second layer elongate conductive connector is disposed through the at least one second layer opening and on and along a length of the fourth elongate non-conductive layer.
Claim 13. The depth electrode of claim 10, further comprising:
(a) a fourth elongate non-conductive layer attached to the second elongate non-conductive layer;
(b) at least one fourth layer elongate conductive connector disposed on and along a length of the fourth elongate non-conductive layer, the at least one fourth layer elongate conductive connector comprising a fourth side extension extending transversely from a distal end of the at least one fourth layer elongate conductive connector toward a side of the fourth elongate non-conductive layer, wherein the at least one fourth layer elongate conductive connector is disposed between the second and fourth elongate non-conductive layers; and
(c) at least one third layer contact disposed around the elongate body, wherein the at least one third layer contact is electrically coupled with the fourth side extension.
Claim 14. Canceled.
Claim 15. The depth electrode of claim 13, further comprising:
(a) a fifth elongate non-conductive layer attached to the first elongate non-conductive layer such that the at least one first layer elongate conductive connector is disposed between the first and fifth elongate non-conductive layers;
(b) at least one fifth layer elongate conductive connector disposed on and along a length of the fifth elongate non-conductive layer, the at least one fifth layer elongate conductive connector comprising a fifth side extension extending transversely from a distal end of the at least one fifth layer elongate conductive connector toward a side of the fifth elongate non-conductive layer; and
(c) at least one fifth layer contact disposed around the elongate body, wherein the at least one fifth layer contact is electrically coupled with the fifth side extension.
Claim 16. Canceled.
Claim 19. A depth electrode comprising:
(a) an elongate body comprising a stacked configuration of at least two non- conductive thin film layers,
 (b) a first elongate conductive thin film connector disposed on and along a length of a first layer of the at least two elongate non-conductive thin film layers, the first elongate conductive thin film connector comprising a first side extension extending transversely from a distal end of the first elongate conductive thin film connector toward a side of the elongate body;
(c) a second elongate conductive thin film connector disposed on and along a length of a second layer of the at least two elongate non-conductive thin film layers, the second elongate conductive thin film connector comprising a second side extension extending transversely from a distal end of the second elongate conductive thin film connector toward the side of the elongate body;
(d) a lumen defined within a first and second partial layers of a third layer of the at least two elongate non-conductive thin film layers and the first and second layers of the at least two elongate non-conductive thin film layers, wherein the lumen extends along a length of the elongate body;
(e) a first contact attached to the elongate body, wherein the first contact is electrically coupled with the first side extension; and
(f) a second contact attached to the elongate body, wherein the second contact is electrically coupled with the second side extension.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Shen et al. (hereinafter ‘Shen’, U.S. PGPub. No. 2007/0197892) and Tooker et al. (hereinafter ‘Tooker’, U.S. PGPub. No. 2014/0277317) were found to be the pertinent to the claimed invention. Shen discloses an intracranial electrode (electrode assembly in Fig. 2) comprising an elongate body (an electrode shank as shown in Fig. 2.3) formed from stacked elongate layers. Tooker teaches an intracranial electrode (device 400 in Figs. 4A & 4B) comprising an elongate body formed from multiple polymer layers (multi-layer body 402), wherein a plurality of electrodes are disposed along the center of the polymer layer while the conductive connectors or traces (conductive traces 410 disposed on the polymer layer as shown in Fig. 4B) are laterally spaced apart in a similar arrangement as Shen and extends in a direction perpendicular to the longitudinal axis of the polymer layer which is the direction extending toward the edge or lateral side of the polymer layer to couple to the electrodes disposed along the center of the polymer layer. 
However, Shen and Tooker fails to disclose, teach, or suggest in part, “a second elongate layer comprising first and second partial layers… and lumen is defined by the first and second partial layers and the first and third elongate layers, wherein the lumen extends along a length of the elongate body…” as required in independent claim 1. There is no motivation from the prior art to modify the thermally bonded stacked elongate layers of Shen/Tooker combination and incorporate a lumen between the elongate layers (the elongate layers are stacked back to back and are thermally bonded ([0075]-[0076]) as doing so decreases the mechanical integrity of the closely packed elongate layers that form the assembled electrode body as shown in Figures 6.2 and 6.3 of Shen. 
Accordingly, claim 1 is allowable and claims 2-8 are allowable by virtue of its dependency on independent claim 1.
The same allowable subject matter is claimed in independent claim 10 and 19 and therefore, claims 10 & 19 and its dependent claims 11-13, 15 & 18 and 20-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                            7/5/2022